Citation Nr: 0020347	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-37 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of overpayment of improved 
nonservice-connected disability pension benefits in the 
calculated amount of $3,986.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
November 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 notice of an 
administrative decision by the Committee on Waivers and 
Compromises (Committee) meeting at the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), denying the veteran's request for waiver of the 
recovery of an overpayment of improved disability pension 
benefits in the calculated amount of $3,986.  That 
determination was predicated on a finding that although there 
was no evidence of misrepresentation, fraud or bad faith, 
statutory bars to waiver, recovery of the overpayment would 
not violate the standard of equity and good conscience.

The veteran pursuant to his request in August 1996 was 
scheduled for a personal hearing on appeal before a member of 
the Board at the RO in September 1998.  The veteran failed to 
report for this hearing.


FINDINGS OF FACT

1.  The relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  The veteran was at fault in the creation of the 
overpayment of VA improved disability pension benefits, which 
resulted from his failure to report $5,000 in unearned income 
in 1993.

3.  The failure of the Government to insist upon its rights 
to repayment of the assessed overpayment would result in 
unjust enrichment of the veteran inasmuch as he accepted 
benefits to which he was not entitled.  Repayment of the debt 
would not deprive the veteran of the basic necessities of 
life or otherwise defeat the purpose of the improved 
disability pension program.

4.  There are no other elements of the standard of equity and 
good conscience, which would mandate waiver of the recovery 
of the overpayment.






CONCLUSION OF LAW

Waiver of the recovery of the overpayment of improved 
disability pension benefits is not warranted.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we find that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is we find 
that he has presented a claim which is not inherently 
implausible.  Furthermore, after examining the record we are 
satisfied that all relevant fact have been properly developed 
and that the data on file are sufficient for us to render a 
fair and equitable determination of the matter at hand.

The Board notes that the basic facts in this case are not in 
dispute.  The veteran has been in receipt of nonservice-
connected disability pension benefits since August 1981.  The 
veteran knew, or should have known, of the need to report the 
total amount of his income and sources of all income, as this 
was a determinative factor in computing his monthly rate of 
pension.  In eligibility verification reports received from 
the veteran since April 1986, the veteran has indicated that 
his gross monthly income consisted of Social Security 
benefits and that he was not in receipt of any other income, 
even "one-time" income, other than his VA pension.  

In July 1995, the veteran was granted a waiver of recovery of 
an overpayment of VA disability pension compensation in the 
calculated amount of $4,602.  This assessed indebtedness was 
created by the veteran's failure to report the receipt of 
$5,000 in unearned income during 1991.  

The veteran's current assessed indebtedness stems from his 
failure to notify the RO that he was in receipt of unearned 
income from the New York State Lottery for the year 1993 in 
the amount of $5,000.  The veteran has not disputed his 
receipt of this unearned income.  The overpayment of improved 
disability pension benefits resulted.  The veteran requested 
a waiver of the recovery of the overpayment in May 1996 on 
the basis of financial hardship.  The veteran maintains in 
this regard that he is unable to survive on his present 
income and that collection of his current overpayment is 
causing him undue hardship.  

The law precludes waiver of recovery of overpayment or waiver 
of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud; (2) 
misrepresentation; and (3) bad faith.  38 U.S.C.A. § 5302.  
In other words, VA may not waive recovery of an overpayment 
or collection of an indebtedness in cases in which the facts 
show that a person acted intentionally to obtain Government 
benefits to which he or she was not entitled.  

However, in cases in which the facts show there was no such 
intentional behavior VA must waive recovery of collection if 
such would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The Board's review of the record reflects the Government had 
resolved this question in favor of the appellant, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain Government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board agrees that the 
evidence is at least in equipoise on the question of willful 
intent. Accordingly, the Board will review the issue of 
whether the evidence establishes that recoupment of the 
indebtedness would be against equity and good conscience, in 
which case recovery of the overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In 
determining whether recovery would be against equity and good 
conscience, VA must take into account the following 
principles:

The standard "equity and good conscience" 
will be applied when the facts and 
circumstances in a particular case 
indicate a need for reasonableness and 
moderation in the exercise of the 
Government's right.  The decision reached 
should not be unduly favorable or adverse 
to either side.  The phrase "equity and 
good conscience" means arriving at a fair 
decision between the obligor and the 
Government.  In making this 
determination, consideration will be 
given to the following elements, which 
are not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing fault 
of debtor against VA fault.

3.  Undue hardship.  Where collection 
would deprive veteran or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which VA 
benefits were intended.  

5.  Unjust enrichment.  Failure to make 
restitution will result in unfair gain to 
the debtor.

6.  Changing position to ones detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

It is the veteran's principal argument that failure to waive 
the recovery of the overpayment in question will result in 
financial hardship.  In support of this contention, he has 
provided a financial status report dated in May 1996 
reflecting that his monthly income exceeds his monthly 
expenses, to include expenses for his rent, food, heat and 
clothing, by $112.  While he reports no liquid or other 
assets, it does not appear that recovery of the assessed 
overpayment would deprive the veteran of the basic 
necessities of life or otherwise defeat the purpose of the VA 
pension benefits.  Financial hardship is, thus, not shown.

Additionally, the failure of the Government to insist upon 
its right to the repayment of the debt would result in unjust 
enrichment to the veteran at the expense of the Government.  
He would, in essence, be allowed to retain funds or benefits, 
which he derived therefrom, to which he was not legally 
entitled.

A review of the evidence discloses no other element of equity 
and good conscience that would persuade the Board that the 
Government should forgo its right to the collection of the 
debt.  Consequently, he must repay to the Government the 
overpayment of improved disability pension benefits.

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is approximately balanced such 
as to warrant its application.


ORDER

The appeal for waiver of recovery of an overpayment of 
pension benefits is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals




 


